      Case 3:19-cv-00314-HTW-LRA Document 39 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

SHANNON R. HAMILTON                                                               PLAINTIFF


V.                                              CIVIL ACTION NO. 3:19-cv-314-HTW-LRA


A. J. KELLER et al                                                               DEFENDANT

               ORDER ADOPTING REPORT AND RECOMMENDATION
              OF MAGISTRATE JUDGE AS TO SUMMARY JUDGMENT

       BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda R. Anderson, [Docket no. 37], which was entered on June 9, 2020.

Plaintiff did not file any objection to the Magistrate Judge’s Report and Recommendation, having

been notified of his right to do so.

       After examining the record evidence in this case the Magistrate Judge recommended that

the Defendant’s Motion for Summary Judgment [doc. no. 21] should be granted for failure to

exhaust administrative remedies and Plaintiff’s Complaint should be dismissed.

       This Court has reviewed the Report and Recommendation of the Magistrate Judge, as well

as the court filings and the relevant law, and concludes that the findings in the Report and

Recommendation [doc. no. 37] should be and are hereby adopted as this Court’s own.            This

court grants Defendant’s Motion for Summary Judgment [doc. no. 21]. Accordingly, this court

dismisses this Complaint with prejudice. A separate Final Judgment will issue on this date.

       SO ORDERED AND ADJUDGED this the 20TH day of July, 2020.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT JUDGE
